TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00775-CV



                                Allan R. McCormack, Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
         NO. 322270126, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Allan R. McCormack filed his notice of appeal on November 23, 2005, and

the appellate record was filed on December 23, 2005. On April 11, 2006, the Clerk of this Court sent

notice to McCormack that his brief was overdue and that his appeal would be dismissed for want of

prosecution if he did not respond to this Court by April 21, 2006. To date, appellant has not

responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. Tex.

R. App. P. 42.3(b), (c).



                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Prosecution

Filed: June 9, 2006